Citation Nr: 1117702	
Decision Date: 05/09/11    Archive Date: 05/17/11

DOCKET NO.  06-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left wrist disability.


(The issues of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety with panic attacks, and entitlement to an initial disability rating higher than 10 percent for a left thumb fracture will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Regional Office (RO) of the United States Department of Veterans Affairs (VA) that denied service connection for a left wrist fracture.  

In a July 2008 decision, the Board denied service connection for depression and anxiety with panic attacks, and denied an initial rating higher than 10 percent for a left thumb fracture.  The Board remanded, for the development of additional evidence, the issue of service connection for a left wrist disability.  The issues of service connection for depression and anxiety with panic attacks and a higher initial rating for left thumb fracture were remanded by the United States Court of Appeals for Veterans Claims (Court) in September 2009, and will be the subject of a separate decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary with respect to the claims.  

With respect to the left wrist claim, a service treatment record shows that the Veteran sustained injury when his hand was caught in a refrigerator door.  The treatment record indicates that the Veteran sustained a fracture of the base of the left first metacarpal bone.  The fracture was treated by applying a cast over the area.  The treatment record is dated in December, but the year is not recorded.  The Veteran later reported that the injury occurred in 1964.

The Veteran sought service connection for disability residual to that injury.  He described the injury as a left wrist fracture.  Despite the grant of service connection for the left thumb injury, the Veteran continues to seek service connection for his left wrist.  He essentially contends that he has separate left wrist disability that is due to injury during service, or is secondary to the service-connected left thumb fracture.

Records of VA treatment reflect the Veteran's reports of pain at the base of his left thumb and in his left wrist.  Left wrist and hand x-rays show degenerative changes at the first carpal metacarpal (CMC) joint in 1999, 2002, 2005, and 2008.  The 2005 and 2008 x-rays also show degenerative changes around the radiocarpal joint.

VA examinations performed in 2005 and 2006 did not address whether current left wrist disability was proximately caused by or aggravated by the service-connected left thumb fracture.  In July 2008, the Board remanded the left wrist issue for a VA examination to determine the nature of any current left wrist disability, and to obtain an opinion as to the likelihood that any current left wrist disability is caused by or aggravated by the left thumb fracture.  The Board instructed that the Veteran's claims file be provided to and be reviewed by the examiner in conjunction with the examination.

In September 2008, the Veteran had a VA examination with respect to the left wrist claim.  The examiner reported reviewing some VA medical records, but stated that the Veteran's claims file was not available for review.  The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board must remand the left wrist claim for a new examination and opinion that includes review of the claims file by the examiner.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who treated him for a left wrist disorder since his discharge from service.  After securing the necessary release, the RO/AMC should request any records which are not duplicates of those already contained in the claims file. 

2.  Unless already obtained in response to the concurrent Board remand on psychiatric and thumb issues, request relevant VA treatment records from the Connecticut VA Healthcare System dating since April 2009.

3.  Schedule the Veteran for a VA hand examination to determine the current nature and severity of the Veteran's claimed left wrist condition and to obtain an opinion as to whether the Veteran's left wrist disability is related to service or service connected left thumb disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with examination.  

Following review of the claims file and examination of the Veteran, the examiner should express opinions as to the following:

(a) Whether the current left wrist disability at least as likely as not (50 percent or greater probability) resulted from the injury in service when the Veteran's hand was caught in a refrigerator door; 
(b) If not, is the current left wrist disability at least as likely as not (50 percent or greater probability) caused by the service-connected left thumb disability? 
(c) If not, is the current left wrist disability at least as likely as not (50 percent or greater probability) permanently worsened beyond normal progression (aggravated) by the service connected left thumb disability?  If the examiner finds that left thumb disability has aggravated the left wrist disability, the examiner should quantify the degree of aggravation.

The examiner should provide a rationale for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


